DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 14, “check valve 12” should read “check valve 10”.
In Paragraph 19, “check valve 12” should read “check valve 10”.
Appropriate correction is required.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claims 1 and 12 recite the limitations “upper opening” and “lower opening”.  These limitations are unclear since if the check valve was positioned either horizontally or upside down, the upper opening is no longer above the lower opening.  These limitations will be interpreted as the check valve is only positioned with the upper opening above the lower opening when in use.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10 and 11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11 and 12 of copending Application No. 17/383,727 (reference application; US 2022/0025980). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Current Application
17/843,380
Copending (allowed, not yet issued) Application
17/383,727
Claim 10
Claim 11
Claim 11
Claim 12


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the push plate" in line 1 and “the cage” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 9 depends from Claim 1, but will be interpreted as intending to depend from Claim 8.
Claim 17 recites the limitation “the second position” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the push plate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 5,176,171).
Regarding Claim 10, Andersson discloses a method of removing debris from above a jetted check valve and permitting production fluids to flow up hole through the jetted check valve (Figure 1), the method comprising: 
creating a secondary flow path in the jetted check valve (Figure 4) to remove debris that settled up hole of the jetted check valve when production of an oil and gas well has been halted (by allowing fluid flow through the valve as shown with the secondary flow path opened in Figure 4); and 
creating a primary flow path in the jetted check valve (Figure 1) to permit production fluids to flow up hole through the jetted check valve (through both the secondary and primary flow path as shown in Figure 1).  
Regarding Claim 11, Andersson discloses where the secondary flow path is created in the jetted check valve prior to creating the primary flow path in the jetted check valve (Col 5, lines 29-37).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 5,176,171) in view of Aitchison (US 246,858).
Regarding Claim 1, Andersson discloses a check valve (Figures 1-4; The recitation “jetted” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951)).
The check valve comprising: 
a body (1) with an upper opening (from 33) and a lower opening (within 35); 
a primary poppet (3) slidably disposed in the body to allow the flow of fluid from the lower opening and out of the upper opening and prevent the flow of fluid from the upper opening through the lower opening (allowed in Figure 1 and prevented in Figure 2); and 
a secondary poppet (2) slidably disposed at least partially within the primary poppet to allow the flow of fluid from the lower opening and out of the upper opening (allowed in Figure 1) and prevent the flow of fluid from the upper opening through the lower opening (prevented in Figure 2),
but fails to expressly disclose where the secondary poppet having an axial directed opening that extends therethrough.  
Aitchison teaches a check valve (Figure 1) with a primary poppet (B) and a secondary poppet (C) slidably disposed at least partially within the primary poppet (Figure 1) where the secondary poppet having an axial directed opening that extends therethrough (the threaded bore shown in Figures 1 and 2 to attach the poppet head to the shaft D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersson to incorporate the teachings of Aitchison to provide for where the secondary poppet having an axial directed opening that extends therethrough.  Doing so would be combining prior art elements according to known methods (the threaded valve poppet head of Aitchison with the threaded valve poppet head of Andersson) to yield predictable results (to provide for a greater range of customization in the axial position of the secondary poppet on the shaft and within the body).
 Regarding Claim 2, Andersson discloses where the primary poppet comprises: 
a first bulbous head (the potion at the top of 3) that can engage with a shoulder disposed on an inside portion of the body (at 101) to prevent fluid from flowing downward through the jetted check valve (Figure 2); and 
a cage (24 and 6) that extends from the first bulbous head (Figure 1).  
Regarding Claim 4, Andersson discloses where the primary poppet (3) and the secondary poppet (2) each can slide from a first position (Figure 1) to a second position (Figure 2) in the jetted check valve and from the second position back to the first position (Figure 2).  
Regarding Claim 5, Andersson discloses where fluid cannot flow downward through the jetted check valve when the primary poppet and the secondary poppet are in their respective first positions (Figure 2).  
Regarding Claim 6, Andersson discloses where the secondary flow path (Figure 4) is opened through the primary poppet (3) in the jetted check valve to permit fluid to flow up hole through the jetted check valve when the secondary poppet is in a second position (resting on the primary poppet as shown in Figure 4) and the primary poppet is in a first position (removed from the seat as shown in Figure 4).
Regarding Claim 8, Andersson discloses where the cage has a ring member (6) that extends around at least a portion of the outer portion of the cage (by at least the length of the ring that engages the lip at 15) to engage with a lower shoulder (15) disposed on the inside portion of the body to stop the primary poppet in the second position (shown in Figure 1).  
Regarding Claim 12, Andersson discloses a body (1) with an upper opening (from 33) and a lower opening (within 35); 
a primary poppet (3) slidably disposed in the body to allow the flow of fluid from the lower opening and out of the upper opening and prevent the flow of fluid from the upper opening through the lower opening (allowed in Figure 1 and prevented in Figure 2); and 
a secondary poppet (2) slidably disposed at least partially within the primary poppet to allow the flow of fluid from the lower opening and out of the upper opening (allowed in Figure 1) and prevent the flow of fluid from the upper opening through the lower opening (prevented in Figure 2),
but fails to expressly disclose where the secondary poppet having an axial directed opening that extends therethrough.  
Aitchison teaches a check valve (Figure 1) with a primary poppet (B) and a secondary poppet (C) slidably disposed at least partially within the primary poppet (Figure 1) where the secondary poppet having an axial directed opening that extends therethrough (the threaded bore shown in Figures 1 and 2 to attach the poppet head to the shaft D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersson to incorporate the teachings of Aitchison to provide for where the secondary poppet having an axial directed opening that extends therethrough.  Doing so would be combining prior art elements according to known methods (the threaded valve poppet head of Aitchison with the threaded valve poppet head of Andersson) to yield predictable results (to provide for a greater range of customization in the axial position of the secondary poppet on the shaft and within the body).
Regarding Claim 13, Andersson discloses where the primary poppet comprises: 
a first bulbous head (the potion at the top of 3) that can engage with a shoulder disposed on an inside portion of the body (at 101) to prevent fluid from flowing downward through the jetted check valve (Figure 2); and 
a cage (24 and 6) that extends from the first bulbous head (Figure 1).  
Regarding Claim 15, Andersson discloses where the secondary flow path (Figure 4) is opened through the primary poppet (3) in the jetted check valve to permit fluid to flow up hole through the jetted check valve when the secondary poppet is in a second position (resting on the primary poppet as shown in Figure 4) and the primary poppet is in a first position (removed from the seat as shown in Figure 4).
Regarding Claim 17, Andersson discloses where the cage has a ring member (6) that extends around at least a portion of the outer portion of the cage (by at least the length of the ring that engages the lip at 15) to engage with a lower shoulder (15) disposed on the inside portion of the body to stop the primary poppet in the second position (shown in Figure 1).  
Allowable Subject Matter
Claims 3, 7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Deaton (US 4,708,163); Rorden et al (US 4,736,791); McConnell et al (US 5,297,579); Heijnen (US 6,585,048); Coon et al (US 2006/0225893); Richter (US 2012/0138168); Cote et al (US 2017/0152724); Robert et al (US 2018/0328142); Yeldell et al (US 2021/0062611).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753